Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 1 of 20 PageID: 8




            EXHIBIT A
    Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 2 of 20 PageID: 9


                                                         SUMMONS
Attorney(s) KENNDY LILLIS SCHMIDT & ENGLISH
                                                                                   Superior Court of
Office Address 75 Maiden Lane, Suite 402
Town, State, Zip Code New York, New York 10038-4816                                   New Jersey
                                                                                   Hudson            County
Telephone Number (212) 430-0800                                                    Law               Division
Attorney(s) for Plaintiff Travelers Property Casualty, et al.              Docket No: HUD-L-004552-20
Travelers Property Casualty Company
of America; Lloyd's Syndicate, et al.
          Plaintiff(s)
                                                                                    CIVIL ACTION
    vs.                                                                               SUMMONS
The United Kingdom Mutual Steam
Ship Assurance Association (Europe)
          Defendant(s)

From The State of New Jersey To The Defendant(s) Named Above:

      The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
from the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name and address appear above,
or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of $175.00 and completed Case Information Statement) if you want the court to hear your
defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.
                                                                             s/ Michelle M. Smith
                                                                          Clerk of the Superior Court

DATED: 12/10/2020
Name of Defendant to Be Served: The United Kingdom Mutual Steam Ship Assurance Association
Address of Defendant to Be Served: c/o Thomas Miller (Americas) Inc., 185 Hudson St., Ste. 2710, Jersey City, NJ



Revised 11/17/2014, CN 10792-English (Appendix XII-A)
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 1 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 3 of 20 PageID: 10




        SUPERIOR COURT OF NEW JERSEY
        LAW DIVISION: HUDSON COUNTY
                                                 )
        TRAVELERS PROPERTY CASUALTY              )
        COMPANY OF AMERICA; LLOYD,S              )
        SYNDICATE 2OO3 FOR THE 2OI7 YOA, CATLIN )
        SYNDICATE LIMITED; SWISS RE              )
        INTERNATIONAL SE _ UK BRANCH; STARR      )
        INDEMNITY & LIABILITY COMPANY, INC.;     )
        ATLANTIC SPECIALTY INSURANCE CO.;        )
        AMTRUST LLOYD'S SYNDICATE 9577 ; THE     )
        CONTINENTAL INSURANCE COMPANY;           )                             20 Civ.    (     )
        NAVIGATORS INSURANCE COMPANY;            )
        RIVERSTONE SYNDICATE I 897 ; XL SPECIALTY)
        INSURANCE COMPANY; AND UNITED STATES )                                 COMPLAINT
        FIRE INSURANCE COMPANY,                  )
                                                 )
                              Plaintiffs,        )                      JURY TRIAL DEMANDED
                                                 )
                         -v.-                    )
                                                 )
        THE TINITED KINGDOM MUTUAL STEAM SHIP )
        ASSURANCE ASSOCIATION (EUROPE)           )
        LIMITED,                                 )
                                                 )
                              Defendant.         )
                                                 )

                        Travelers Property Casualty Company of America, Lloyd's Syndicate 2003 for

        the 2017 YOA; Catlin Syndicate Limited; Swiss Re International SE             -    UK Branch;   Starr

        Indemnity   &   Liability Company, Inc.; Atlantic Specialty Insurance Co.; Amtrust Lloyd's

        Syndicate 9577; The Continental Insurance Company; Navigators Insurance Company;

        RiverStone Syndicate 1897;XL Specialty Insurance Company; and United States Fire Insurance

        Company (collectively "Plaintiffs" andlor "Hull Underwriters"), by and through their attorneys,

        Kennedy   Lillis Schmidt & English, allege upon information   and belief as follows:

                                               INTRODUCTION

                        l.    This is an action for (i) equitable contribution arising out of payments

        made by Hull Underwriters      for common tank-cleaning and incidental            charges ("Common

                                                  Page   I of16
      HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 2 of 16 Trans ID: LCV20202250970
 Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 4 of 20 PageID: 11



         Charges") incurred as a result of a20 October 2017 explosion and fire ("Incident") aboard Barge

         No. 255 ("Barge") owned and operated by Bouchard Transportation Co., Inc. ("Bouchard"), an

         entity that was insured by both Hull Underwriters and The United Kingdom Mutual Steam Ship

         Assurance Association (Europe) Limited ("U.K. Mutual"); and             (ii) declaratory judgment of
         establishing the respective pro rata obligations of Hull Underwriters and U.K. Mutual for the

         Common Charges.

                        2.       The Incident is detailed in Paragraphs 54 through 84 infra.

                        3.       The post-Incident Common Charges are detailed in Paragraphs 85 through

         90 infra.

                                                      PARTIES

                        The   Hull Policlt

                        4.       Plaintiffs bring this action for equitable contribution and declaratory

         judgment pursuant      to their respective rights as independent       insurers subscribing   to   Hull

         Insurance Policy Number JLT-57060, London Market Reference 80901LH1723775000, for a

         term from 10 June 2017 to l0 June 201 8 issued to Bouchard ("Hull Policy").

                        5.       The Hull Policy provided insurance coverage for, inter alia, Hull and

         Machinery-related risks ("Hull Risk") for certain vessels owned and operated by Bouchard,

         including the Barge.

                       Plaintiffs

                       6.        Travelers Property Casualty Company of America ("Travelers") was and

         is a Connecticut corporation with an office located at       I   Town Square, Hartford, Connecticut

         061 83.


                       7.        Travelers was and is the lead underwriter on the Policy.

                       8.        Travelers insured l5% of the Hull Risk underwritten by the Policy.

                       9.        Travelers contributed 5212,990.94 toward the Common Charges.

                                                     Page 2   of 16



/#
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 3 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 5 of 20 PageID: 12



                       10.      Lloyd's Syndicate 2003 for the 2017 YOA, Catlin Syndicate Limited

        ("Catlin") was and is a corporation organized and existing under the laws of Bermuda with             an

        office located at20 Gracechurch Street, London, United Kingdom EC3V 0BG.

                       I   l.   Catlin insured 13.6842% of the Hull Risk underwritten by the Policy.

                       12.      Catlin paid $194,307.38 toward the Common Charges.

                       13.      Swiss Re International SE     -     UK Branch ("Swiss Re") was and is          a

        corporation organized and existing under the laws of Luxembourg with an office located at 30 St.

        Mary Axe, London, United Kingdom EC3A 8EP.

                       14.      Swiss Re insured 10.2632% of the      Hull Risk underwritten by the Policy.

                       15.      Swiss Re paid 5145,731.24 toward the Common Charges.

                       16.      Starr Indemnity   &   Liability Company, Inc. ("Starr") was and is            a

        corporation organized and existing under the laws of the State of Texas with an office located at

        399 Park Avenue, 2nd Floor, New York, New York 10022.

                       17.      Starr insured l0% of the Hull Risk underwritten by the Policy.

                       18.      Starr paid $141,993.96 toward the Common Charges.

                       19.      Atlantic Specialty Insurance Co., acting through its agent International

        Marine Underwriters ("Atlantic"), was and is a corporation organized and existing under the

        laws of the State of New York with an office located at605 Highway 169 North, Suite 800,

        Plymouth, Minnesota 55441.

                      20.       Atlantic insured l0% of the Hull Risk underwritten by the Policy.

                      21.       Atlantic paid $141,993.96 toward the Common Charges.

                      22.       AmTrust Lloyd's Syndicate 9577 ("AmTrust") was and is a corporation

        organized and existing under the laws of England and Wales with an office located at 1 Lime

        Street, London, United Kingdom ECBM 7HA.

                      23.       AmTrust insured 8.5526% of the Hull Risk underwritten by the Policy.

                                                   Page 3   of 16
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 4 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 6 of 20 PageID: 13



                       24.    AmTrust paid $121,441.76 toward the Common Charges.

                       25.    The Continental Insurance Company ("Continental") was and is                     a


        corporation organized and existing under the laws of the State of Pennsylvania with an office

        located at 151 N. Franklin Street, Chicago, Illinois 60606.

                       26.    Continental insured 8.5% of the Hull Risk underwritten by the Policy.

                       27.    Continental paid $120,694.87 toward the Common Charges.

                       28.    Navigators Insurance Company ("Navigators") was and is a corporation

        organized and existing underthe laws of the State of New      Yorkwith   an office located at   I   Penn

        Plaza,32nd Floor, New York, New York l0l19.

                       29.    Navigators insured 7.5Yo of the Hull Risk underwritten by the Policy.

                       30.    Navigators paid $106,495.47 toward the Common Charges.

                       31.    RiverStone Syndicate 1897 ("RiverStone") was and             is a   corporation

        organized and existing under the laws of England and Wales with an office located at Park Gate,

        163 Preston Road, Brighton, East Sussex,   BNI 6AU, United Kingdom.

                       32.    Riverstone insured   7.5%o   of the Hull Risk underwritten by the Policy.

                       33.    Riverstone paid $106,495.47 toward the Common Charges.

                       34. XL Specialty Insurance Company ("XL Specialty") was and is a
        corporation organized and existing under the laws of the State of Delaware with an office located

        at 70 Seaview Avenue, Stamford, Connecticut 06902.

                       35.    XL Specialty insured 5% of the Hull Risk underwritten by the Policy.

                       36.    XL Specialty paid    S70,996.98 toward the Common Charges.

                      37.     United States Fire Insurance Company through Crum & Forster Insurance

        ("US Fire") was and is a corporation organized existing under the laws of the State of Delaware

        with an office located at 305 Madison Avenue, Morristown, New Jersey 07962.

                      38.     US Fire insured 4Vo of the Hull Risk underwritten by the Policy.

                                                   Page 4   of 16
           HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 5 of 16 Trans ID: LCV20202250970
      Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 7 of 20 PageID: 14



                               39.    US Fire paid $56,797.58 toward the Common Charges.

                               Defendant

                               40.    U.K. Mutual was and is a corporation duly organized and existing by

              virtue of the laws of Bermuda.

                               41.    U.K. Mutual appointed as its United States Manager, Thomas Miller

              (Americas) Inc. ("Miller"), which has an office located at Harborside 5, 185 Hudson Street, Suite

              2710, Jersey City, New Jersey 07311.

                              42.     From the Jersey City office, Miller provides claim processing        and

              insurance-related services to entities insured by U.K. Mutual, including Bouchard.

                               43. At all relevant times, U.K. Mutual provided insurance coverage            to

              Bouchard for, inter alia, the risk of personal injury to and death of Bouchard crew members and

              other third parties ("Injury-and-Death Risk"), including those Bouchard crew members killed

              and injured during the Incident detailed infra.

                              44.     The Hull Risk underwritten by Hull Underwriters and the Injury-and-

              Death Risk underwritten by U.K. Mutual are distinct and do not overlap.

                                               JURISDICTION AND VENUE

                              45.     U.K. Mutual maintains an office and place of business, via Miller,     at

              Harborside 5, 185 Hudson Street, Suite 2710, Jersey City, New Jersey.

                              46.    U.K. Mutual has maintained that office and place of business in Hudson

              County, New Jersey for over thirty (30) years.

                              47.    U.K. Mutual appointed Miller as its United     States-based Manager and

              agent for   all purposes, including all the activities associated with the UKM Policy, Bouchard,

              and the Incident.




                                                         Page 5 of 16


/{*
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 6 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 8 of 20 PageID: 15



                        48.     Since 1979, Miller has been the exclusive Manager for U.K. Mutual,

        responsible for handling claims and providing associated insurance-related services in the United

        States.

                          49.   Miller   has maintained its Jersey   City office for over thirty (30) years.

                        50.     Miller provided Bouchard claims and insurance-related services, on U.K.

        Mutual's behalf in all matters arising from the Incident detailed infra.

                        51.     This Honorable Court has personal jurisdiction over U.K. Mutual because

        it does business in Hudson County, New Jersey.

                        52.     This Honorable Court also has personal jurisdiction over U.K. Mutual

        because that entity transacted business through its Manager,          Miller, in Hudson County, New

        Jersey.

                        53.     Venue is proper in Hudson County because U.K. Mutual does business

        generally and transacted Incident-related business specifically from the offices of Miller in

        Jersey City, New Jersey.

                                                   THE INCIDENT

                        54.     On 20 October 2017, at 04:30 local time, explosions and ensuing fire

        occurred on the Barge's bow while        it was anchored approximately        some 3.25 miles    off   Port

        Aransas, Texas.

                        55.     Two (2) Bouchard crew members, who were on the bow of the Barge,

        were killed in the explosion, and various other Bouchard crew members sustained injuries.

                        56.     Atthe time of the Incident, the Barge was carrying about 135,000 barrels

        of liquid crude oil in bulk.

                        57.     The Incident caused significant damage to the Barge's bow.




                                                     Page 6 of 16
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 7 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 9 of 20 PageID: 16



                       58.     Five (5) days after the Incident, the Barge was towed into the Oxy Energy

        dock at Ingleside, Texas, just west of Port Aransas, where the remaining cargo was transshipped

        to the Barge's sister-barge, B. No. 265.

                       59.     The cargo-transshipment operation was completed on            3l   October 2017.

                       60.     On   I   November 2017,the Barge was moved to a repair yard owned by

        Gulf Copper Manufacturing Corp. ("Gulf Copper") located at Harbor Island, Port                    Aransas,

        Texas.

                       6l,     Thereafter, Gulf Copper performed tank-cleaning operations from                      3


        November to 3 December 2017.

                       62.     The tank-cleaning operation included cleaning the Barge's forward tanks

        (port and starboard), forepeak, Nos. 1 and 2 Cargo Tanks, and Nos.            I and 2 Ballast Tanks, all of
        which had been damaged extensively during the Incident.

                       63.     The purpose of this cleaning operation was to remove all crude oil residue

        in order to create a safe workspace for human inspection and, thereafter, hot work (i.e., torches).

                       64.     The National Transportation Safety Board ("NTSB") and the United

        States Coast Guard   ("USCG") conducted         a   joint post-lncident investigation into the   cause and

        origin of the Incident and the Bouchard crew member fatalities and injuries.

                       65.     The NTSB and USCG investigation ("Investigation") determined that the

        Incident was caused by leaking crude oil from No. 1 Cargo Tank into the forepeak void space.

                       66.     The Investigation discovered significant corrosion and cracks in                   the

        bulkhead separating the No.     I   Port Cargo Tank and the forepeak void space.

                       67.     Gravity pressures created by the liquid cargo levels above the cracks and

        other areas of through-bulkhead corrosion permitted crude         oilto   seep through the openings in the

        bulkhead and collect inside the forepeak void space.



                                                       Page 7   of   16
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 8 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 10 of 20 PageID: 17



                        68.     The leaking crude oil created flammable vapors which filled the forepeak

         space.

                        69.     The Barge's forepeak void space was not intended or designed to hold

         liquid cargo, including crude oil, and contained an anchor chain locker, lighting circuits and

         cables, and an electrical control box for the anchor windlass ("Forepeak Machine and Electrical

         Equipment").

                        70.    When activated, the Forepeak Machine and Electrical Equipment was

         energized and became the probable source of ignition, which caused the explosion and Incident.

                        71.    Preliminary damage inspections of the Barge were permitted by the USCG

         after 3 December 2017.

                        72.    On 7 December 2017, investigators discovered two (2) through cracks in

         the bulkhead separating the forepeak void space and No.   I   Cargo Tank.

                        73.    On 13 February 2018, USCG and NTSB Investigators cut and removed           a


         three (3) foot by four (4) foot bulkhead coupon ("Coupon") for further examination and testing at

        the NTSB Materials Laboratory.

                        74.    Removal of the Coupon was necessary to comply with orders from the

         governmental authorities in furtherance of the Investigation.

                        75.    The Investigation, including removal of the Coupon, was also essential for

         evaluating the fatality and injury claims of the Barge's Bouchard crew members.

                        76.    Any and all Bouchard crew member claims are covered by U.K. Mutual in

        favor ofBouchard.

                        77.    Bouchard crew member claims include the two (2) fatality claims and

        various injury claims associated with the Incident, all of which are covered by U.K. Mutual in

        favor of Bouchard.




r*
                                                    Page 8 of 16
       HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 9 of 16 Trans ID: LCV20202250970
  Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 11 of 20 PageID: 18



                             78.   The amounts paid, or to be paid, to the Bouchard crew-member claimants

           injured and killed in the Incident are required to calculate the pro rata allocation between Hull

           Underwriters and U.K. Mutual.

                             79.   To date, U.K. Mutual has refused to provide all details establishing the

           amounts paid, or to be paid, to the injury and death Bouchard crew-member claimants, despite

           due demand.

                             80.   After the Coupon was removed,     a   NTSB Materials Laboratory confirmed

           the cracks, corrosion and wastage on the Coupon.

                             81.   Permanent repairs to the Barge were considered, but never performed.

                             82.   In early April 2018, Bouchard decided to not repair the Barge and            to,

           instead, scrap it.

                             83.   On 9 April 2018, Bouchard submitted its written scrapping proposal to

           Hull Underwriters in lieu of undertaking permanent repair.

                             84.   Thereafter, the Barge was moved from Mississippi to Tampa, Florida for

           pre-scrap cleaning and was subsequently transported to New Orleans, Louisiana, where           it   was

           scrapped in early August 2018.

                             Common Charges

                             85.   In August 2018, Simon Knowles ("Knowles")          -   the Adjuster nominated

           by Bouchard   -   issued an adjustment and claim summary.

                             86.   Knowles determined that     (i) all   tank-cleaning charges (i.e., equipment

          rental and usage, chemists, inspections, consulting services, waste and residue disposal, labor,

          etc.); and (ii) all incidental port charges (i.e., transportation services, storage, shifting, berthing

          dues and services, equipment rental and usage, line handling, labor, etc.) from      I November 2017

          (the date the Barge was transported to Gulf Copper's Harbor Island repair yard) through               13


          February 2018 (the date of the removal of the Coupon at the direction of the USCG and NTSB)

                                                      Page 9 of 16



drF
      HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 10 of 16 Trans ID: LCV20202250970
 Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 12 of 20 PageID: 19



          were common to the distinct insurance coverages provide by Hull Underwriters and U.K.

          Mutual.

                          87,       Throughout this Complaint, Hull Underwriters refer to the charges listed

          in Paragraph 86 as "Common Charges."

                          88. All       Common Charges were necessarily incurred              to   determine the

          condition of the Barge and to comply with all outstanding directives from the governmental

          bodies conducting the Investigation.

                          89.       In total, Plaintiffs paid $1,419,939.62 toward the Common Charges.

                          90.       U.K. Mutual failed to pay any of the Common Charges, despite             due

          demand.

                           FIRST CAUSE OF ACTION _ EQUITABLE CONTRIBUTION

                          91.       Paragraphs   I   through 90 are incorporated by reference as though fully set

          forth at length herein.

                          92.       Pursuant   to the Hull Policy, Hull       Underwriters provided insurance

         coverage for the Hull Risk associated with Bouchard's ownership and operation of the Barge.

                          93.       Pursuant to its agreement with Bouchard, U.K. Mutual provides insurance

         coverage for the lnjury-and-Death Risk associated with Bouchard's ownership and operation             of

         the Barge.

                          94.       The Hull Risk underwritten by Hull Underwriters and the Injury-and-

         Death Risk underwritten by U.K. Mutual are distinct and do not overlap.

                          95.       Accordingly, Hull Underwriters and U.K. Mutual are concurrent primary

         lnsurers

                          96.       The Incident was a common occurrence, for which both Hull Underwriters

         and U.K. Mutual obligated to respond pursuant to the terms                 of the respective   insurance

         coverages they provided to Bouchard.

                                                          Page 10   of16



//rt
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 11 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 13 of 20 PageID: 20



                           97.       The Common Charges incurred on account of the Incident                        were

         independently covered by both the Hull Policy and insurance coverage U.K. Mutual provided

         Bouchard.

                           98.      Plaintiffs paid aIIS1,419,939.62 of the Common Charges.

                           99.      U.K. Mutual failed to contribute its pro rata share of the              Common

         Charges.

                           100.     As a direct and proximate result of U.K. Mutual's failure to pay its pro

         rata   share   of the Common Charges, Hull Underwriters suffered damages in the amount of U.K.

         Mutual's proportionate pro rata sharc of the $1,419,939.62 in Common Charges.

                           101. By virtue of the foregoing premises, Hull Underwriters are entitled to
         equitable contribution from U.K. Mutual for its pro rata share of the 91,419,939.62 in Common

         Charges.

                           WHEREFORE, Hull Underwriters demand judgment in their favor and against

         U.K. Mutual for     (l)   its   pro rata   share   of the 51,419,939.62 in Common Charges, calculated by

        reference to all sums U.K. Mutual hus paid the Bouchard crew members injured in the Incident

        or estates of Bouchard crew members killed in the Incident as of the date judgment issues, (2)

         interest on said pro rata share, (3) costs and disbursements of this action, and (4) such other and

        further relief as this Court may deem just and proper.

                 SECOND CAUSE OF ACTION                     -   DECLARATORY JUDGMENT           - RULE 4:42-3
                           102.     Paragraphs      I through     101 are incorporated by reference as though   fully   set

        forth at length herein.

                           103.     Pursuant    to the Hull Policy, Hull Underwriters             provided insurance

        coverage for the Hull Risk associated with Bouchard's ownership and operation of the Barge.




                                                                Page 11   of16
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 12 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 14 of 20 PageID: 21



                       104.      Pursuant to its agreement with Bouchard, U.K. Mutual provides insurance

        coverage for the Injury-and-Death Risk associated with Bouchard's ownership and operation                           of

        the Barge.

                       105.      The Hull Risk underwritten by Hull Underwriters and the Injury-and-

        Death Risk underwritten by U.K. Mutual are distinct and do not overlap.

                       106.      Accordingly, Hull Underwriters and U.K. Mutual are concurrent primary

        insurers.

                       107.      The Incident was a common occurrence, for which both Hull Underwriters

        and U.K. Mutual obligated to respond pursuant to the terms                             of the respective    insurance

        coverages they provided to Bouchard.

                       108. The Common Charges                         incurred on account          of the Incident      were

        independently covered by both the Hull Policy and insurance coverage U.K. Mutual provided

        Bouchard.

                       I   09.   Plaintiffs paid all   S   1   ,4 1 9,93 9 .62   of the Common Charges.

                       I   10.   U.K. Mutual failed to contribute its pro rata share of the                         Common

        Charges.

                       II   l.   To date, certain injury claims asserted by Bouchard crew members injured

        in the Incident and death claims asserted by the estates of Bouchard crew members killed in the

        Incident have not been settled and paid by U.K. Mutual.

                       ll2.      To the extent the claims referenced in Paragraph 1l                   l   are not settled and

        paid by U.K. Mutual by the time a judgment issues in this matter, U.K. Mutual's full pro rata

        share of the Common Charges       will not be determinable.

                       113.      Accordingly, an appropriate formula                 -   calculated by reference to all sums

        U.K. Mutual will have to pay for claims made by the Bouchard crew members injured in the

        Incident or estates of Bouchard crew members killed in the Incident once those claims are settled

                                                           Page 12 of 16
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 13 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 15 of 20 PageID: 22



         and paid   - must be declared, so that the Parties may determine the balance of U.K. Mutual's full
        pro rata share of the Common Charges after those claims are settled and paid by U.K. Mutual.

                         WHEREFORE, Hull Underwriters demand a judgment in their favor and against

         U.K. Mutual declaring an appropriate formula to determine the balance of U.K. Mutual's pro

         rata share of the $1,419,939.62 in Common Charges, calculated by reference to all sums U.K.

         Mutual will have to pay for claims made by the Bouchard crew members injured in the Incident

         or estates of Bouchard crew members killed in the Incident once those claims are settled and paid

         by U.K. Mufual, plus interest on said balance and such other and further relief as this Court may

         deem   just and proper.

                              THIRD CAUSE OF ACTION _ TINJUST ENRICHMENT

                         ll4.      Paragraphs   I through I l3   are incorporated by reference as though    fully   set

        forth at length herein.

                         ll5.      U.K. Mutual was obligated, separately and independently, to pay for the

        Common Charges under the terms of the insurance coverage it provided Bouchard.

                         I16.      The payment of the Common Charges was necessary for U.K. Mutual to

        investigate the Incident and settle or negotiate the settlement of the claims asserted by Bouchard

        crew members injured in the Incident or asserted by the estates of Bouchard crew members

        killed in the Incident.

                         ll7.      Hull Underwriters paid one hundred percent (100%) of the                Common

        Charges with the intention      of seeking payment from U.K. Mutual of          its   pro rata   share   of the

        Common Charges.

                         l18.      By paying one hundred percent (100%) of the Common               Charges, Hull

        Underwriters conferred a substantial monetary benefit on U.K. Mutual.

                         I   19.   U.K. Mutual accepted the benefit conferred on it by Hull Underwriters.



                                                       Page 13    of16
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 14 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 16 of 20 PageID: 23



                        120.    U.K. Mutual paid nothing for the benefit Hull Underwriters conferred on

         it.

                        l2l. If U.K. Mutual was allowed to retain the benefit Hull Underwriters
         confered, it would be unjust and U.K. Mutual would be inequitably enriched by receiving

         substantial monetary benefits from   Hull Underwriters and retaining those benefits without full

         repayment.

                        122.    WHEREFORE, Hull Underwriters demand judgment in their favor and

         against U.K. Mutual for    (l)   its pro rata share of the $1,419,939.62 in Common Charges,

         calculated by reference to all sums U.K. Mutual has paid or will have to pay the Bouchard crew

         members injured in the Incident or estates of Bouchard crew members killed in the Incident, (2)

         interest on said pro rata share, (3) costs and disbursements of this action, and (4) such other and

         further relief as this Court may deem just and proper.

                                              JURY TRIAL DEMAND

                        Plaintiffs hereby demand   a   jury trial on all issues so triable.


         Dated: New York, New York                        KENNEDY LILLIS SCHMIDT & ENGLISH
                Decemberf:92020                           Attorneysfor Plaintffi


                                                                                              I


                                                           John T. Lillis,
                                                           75 Maiden Lane, Suite 402
                                                           New York, New York 10038
                                                           Telephone (2 l2) 430-0800




                                                       Page 14   of16
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 15 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 17 of 20 PageID: 24



                                       DECLARATION OF TRIAL COIINSEL

                         Pursuant to the provision of Rule 4:25-4, the Court is advised that John T.   Lillis,

         Jr., Esq. is hereby designated as trial counsel for Plaintiffs.



         Dated: New York, New York                        KENNEDY LILLIS SCHMIDT & ENGLISH
                Decembe{ QzozT                            Attorneysfor Plaintffi

                                                                                         \
                                                                           t
                                                          John T. Lillis, Jr.
                                                          75 Maiden Lane, Suite 402
                                                          New York, New York 10038
                                                          Telephone (21 2) 430-0800




                                                     Page 15   of16
     HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 16 of 16 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 18 of 20 PageID: 25



                                    CERTIFICATION OF NO OTHER ACTIONS

                         I, John T. Lillis, Jr., Esq., hereby certiff that the dispute detailed herein is not the

         subject of any other action pending in any other court or a pending arbitration proceeding to the

         best of my knowledge and      belief. Also, to the best of my knowledge and belief no other action

         or arbitration proceeding is contemplated. Further, other than the parties set forth in this

         complaint,   I know of no other parties that should be made a part of this lawsuit. In addition, I

         recognize my continuing obligation to file and serve on all parties and the court an amended

         certification if there is a change in the facts stated in this original certification.


         Dated: New York, New York                         KENNEDY LILLIS SCHMIDT & ENGLISH
                December/P2020                             Attorneysfor Plaintffi




                                                           John T. Lillis, Jr.
                                                           75 Maiden Lane, Suite 402
                                                           New York, New York 10038
                                                           Telephone (2 12) 430-0800




                                                      Page 16   of16
         HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 1 of 2 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 19 of 20 PageID: 26




                         Civil Case Information Statement
 Case Details: HUDSON | Civil Part Docket# L-004552-20

Case Caption: TRAVELERS PROPERTY C ASUALTY C                       Case Type: CONTRACT/COMMERCIAL TRANSACTION
VS THE UNITED KIN                                                  Document Type: Complaint with Jury Demand
Case Initiation Date: 12/10/2020                                   Jury Demand: YES - 12 JURORS
Attorney Name: JOHN T LILLIS JR                                    Is this a professional malpractice case? NO
Firm Name: KENNEDY LILLIS SCHMIDT & ENGLISH                        Related cases pending: NO
Address: 75 MAIDEN LANE STE 402                                    If yes, list docket numbers:
NEW YORK NY 100384816                                              Do you anticipate adding any parties (arising out of same
Phone: 2124300800                                                  transaction or occurrence)? NO
Name of Party: PLAINTIFF : Travelers Property Casualty Co
Name of Defendant’s Primary Insurance Company                      Are sexual abuse claims alleged by: Travelers Property Casualty
                                                                   Co? NO
(if known): Travelers

                                                                   Are sexual abuse claims alleged by: Lloyd's Syndicate 2003 for
                                                                   the? NO


                                                                   Are sexual abuse claims alleged by: Swiss Re International SE -
                                                                   UK? NO


                                                                   Are sexual abuse claims alleged by: Starr Indemnity & Liability
                                                                   Co? NO


                                                                   Are sexual abuse claims alleged by: Atlantic Specialty Insurance ?
                                                                   NO


                                                                   Are sexual abuse claims alleged by: AmTrust Lloyd's Syndicate
                                                                   9577? NO


                                                                   Are sexual abuse claims alleged by: The Continental Insurance
                                                                   Co? NO


                                                                   Are sexual abuse claims alleged by: Navigators Insurance
                                                                   Company? NO


                                                                   Are sexual abuse claims alleged by: RiverStone Syndicate 1897?
                                                                   NO


                                                                   Are sexual abuse claims alleged by: XL Specialty Insurance
                                                                   Company? NO


                                                                   Are sexual abuse claims alleged by: United States Fire Insurance?
                                                                   NO



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                        CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION
        HUD-L-004552-20 12/10/2020 4:50:36 PM Pg 2 of 2 Trans ID: LCV20202250970
Case 2:21-cv-00186-CCC-ESK Document 1-2 Filed 01/06/21 Page 20 of 20 PageID: 27




 Do parties have a current, past, or recurrent relationship? NO
 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 12/10/2020                                                                             /s/ JOHN T LILLIS JR
 Dated                                                                                                Signed
